In the United States Court of Federal Claims
                                     No. 21-2262
                                 Filed: March 3, 2022
 ________________________________________
                                                 )
 ABDUL MOHAMMED,                                 )
                                                 )
                      Plaintiff,                 )
                                                 )
    v.                                           )
                                                 )
 THE UNITED STATES,                              )
                                                 )
                      Defendant.                 )
 ________________________________________ )


Abdul Mohammed, pro se.

Joseph A. Pixley, Attorney of Record, with whom were L. Misha Preheim, Patricia M.
McCarthy, and Brian M. Boynton, of counsel.

                                    OPINION AND ORDER

MEYERS, Judge.

         Abdul Mohammed alleges that various judges of the United States District Court for the
Northern District of Illinois and the United States Court of Appeals for the Seventh Circuit took
his property when they “illegally seized” multiple lawsuits and sanctioned him for his conduct in
litigation matters before those courts. Plaintiff claims damages of $100,000,000. Because
Plaintiff’s claims are collateral attacks on the decisions of the district and circuit courts, this
Court lacks jurisdiction to hear his Complaint. Therefore, the Court grants the Government’s
Motion to Dismiss.

I.     Background

         Plaintiff is a litigious individual. He has brought multiple cases before the Northern
District of Illinois that he claims the court “illegally seized” from him in violation of the Fifth
Amendment. For example, Plaintiff alleges that a judge of the district court “seized the lawsuit
titled as Mohammed v. Anderson, Case # 18-cv-8393 (N.D.Il [sic]) and dismissed the lawsuit to
protect white defendants and government Defendants in that case . . . .” Compl. ¶ 4, ECF No. 1.
The Seventh Circuit affirmed the dismissal, purportedly “in an illegal manner to protect the
white Defendants and government Defendants without answering Plaintiff’s questions raised on
appeal . . . .” Id. ¶ 5. Plaintiff makes similar allegations about several more lawsuits:
Mohammed v. Alonso, Case No. 20-cv-3481, id. ¶ 6; Mohammed v. Illinois, Case No. 20-cv-
50133, id. ¶¶ 10-11; and Mohammed v. Bridges, Case No. 19-cv-6525, id. ¶¶ 13(1)-(2).
         Plaintiff also complains that the District Court’s executive committee entered several
restricted filer orders against him without giving him an opportunity to file any pleading on the
issue. Id. ¶¶ 7-8. Again, the Seventh Circuit affirmed the restricted filer orders. Id. ¶ 9. In
addition, the Seventh Circuit sanctioned Plaintiff relating to an appeal that he filed in that court.
Id. ¶ 12. He then alleges that various judges of the District Court and Seventh Circuit have
“harassed the Plaintiff and his three minor children and retaliated against the Plaintiff and his
three minor children . . . .” Id. ¶ 13. Plaintiff then attacks various decisions of the District and
Circuit Courts. See id. ¶¶13(1)-(15).

        Plaintiff sues here seeking compensation for the taking of his property—i.e., the lawsuits
that the District Court dismissed and the Circuit affirmed.

II.    Standard of Review

        “Subject matter jurisdiction is a threshold issue that must be determined at the outset of a
case.” King v. United States, 81 Fed. Cl. 766, 768 (2008) (citing Steel Co. v. Citizens for a
Better Env’t, 523 U.S. 83, 94-95 (1998)). This Court’s primary source of jurisdiction is the
Tucker Act, 28 U.S.C. § 1491. Under the Tucker Act, this Court has subject matter jurisdiction
over claims brought against the United States that are “founded either upon the Constitution, or
any act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S. C. § 1491(a)(1). But “[t]he Tucker Act itself does not create a
substantive cause of action.” Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). To
establish jurisdiction, Plaintiff “must identify a separate source of substantive law that creates the
right to money damages.” Id. (citations omitted). If there is no money-mandating source of law
that supports Plaintiff’s claims, “the Court of Federal Claims lacks jurisdiction” and the case
must be dismissed for lack of subject matter jurisdiction. Jan’s Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1308 (Fed. Cir. 2008) (quoting Greenlee Cnty., Ariz. v. United
States, 487 F.3d 871, 876 (Fed. Cir. 2007)).

        When deciding a Rule 12(b)(1) motion to dismiss, the Court “must accept all well-
pleaded factual allegations as true and draw all reasonable inferences in [the Plaintiff’s] favor.”
Boyle v. United States, 200 F.3d 1369, 1372 (Fed. Cir. 2000). And it is well-established that the
plaintiff “bears the burden of establishing that the court has subject matter jurisdiction by a
preponderance of the evidence.” Howard v. United States, 74 Fed. Cl. 676, 678 (2006), aff’d,
230 F. App’x 975 (Fed. Cir. 2007) (per curiam) (citation omitted). Complaints filed by pro se
plaintiffs “must be held to ‘less stringent standards than formal pleadings drafted by lawyers.’”
Estelle v. Gamble, 429 U.S. 97, 106 (1976) (citation omitted). However, “the leniency afforded
pro se litigants with respect to mere formalities does not relieve them of jurisdictional
requirements.” Demes v. United States, 52 Fed. Cl. 365, 368 (2002) (citing Kelley v. Sec’y, U.S.
Dep’t of Lab., 812 F.2d 1378, 1380 (Fed. Cir. 1987)).

III.   This Court Lacks Subject Matter Jurisdiction

     The Seventh Circuit described the Plaintiff as a “frequent litigator of meritless cases.”
ECF No. 8 at 4 (quoting In re Mohammed, 834 F. App’x 240, 240 (7th Cir. 2021)). This case is




                                                  2
no exception. Under clear and unequivocal statutes and precedent of the Federal Circuit, this
Court lacks jurisdiction to hear Plaintiff’s claims.

         Plaintiff’s claims are direct challenges to multiple decisions of the Northern District of
Illinois, its Executive Committee, and the Seventh Circuit that are clearly outside of this Court’s
jurisdiction. Under binding Federal Circuit precedent, “the Court of Federal Claims has no
jurisdiction to review the merits of a decision rendered by a federal district court.” Petro-Hunt,
L.L.C. v. United States, 862 F.3d 1370, 1385 (Fed. Cir. 2017) (citation omitted). Similarly, the
Court lacks jurisdiction to hear cases that “would have to determine whether appellants suffered
a categorical taking of their property at the hands of the . . . courts.” Innovair Aviation Ltd. v.
United States, 632 F.3d 1336, 1343 (Fed. Cir. 2011) (citation omitted). This is precisely what
Plaintiff asks this Court to do. His entire Complaint is nothing more than a screed against the
judges that have dismissed his cases and imposed sanctions on him.

        While the record is clear that Plaintiff has lost many cases and been sanctioned by the
District and Circuit Courts, Plaintiff responds to the Motion to Dismiss by asserting that:

               Defendant refers to Plaintiff’s property as ‘lost lawsuits’ whereas
               Plaintiff pled in his complaint that his lawsuits were ‘illegally
               seized’ by the Executive Committee of the United States [District]
               Court for the Northern District of Illinois . . . and federal judges in
               question . . . .

ECF No. 9 at 1. It is hard to imagine a more direct challenge to the decisions of other courts than
to allege that those courts “illegally seized” lawsuits before them.

         But Plaintiff argues that his cases were not actually before the Northern District or
Seventh Circuit. According to Plaintiff, every judge that ever ruled against him was
“disqualified from hearing any matter concerning [him] due to their prejudice towards the
Plaintiff and their actions as described in the complaint.” Id. And because Plaintiff asserts that
all the judges were purportedly disqualified, “they entered orders against the Plaintiff as private
persons and hence the Executive Committee and federal judges in question were not presiding
over courts, but they were simply presiding over so-called courts set up in their garages in their
homes.” Id. In sum, Plaintiff spends the first two pages alleging that neither the Northern
District of Illinois nor the Seventh Circuit had jurisdiction over the cases they adjudicated against
him, because the “orders of the Executive Committee and federal judges in question, are void ab
initio.” Id. at 2 (emphasis omitted); see also id. at 2-3 (arguing that all orders are void ab initio
because the judges were all “judicial trespassers of the law”). He also accuses the judges of
violating their oaths of office and committing treason by “illegally seizing” his property. Id. at
3-5. Again, it is impossible to understand Plaintiff’s action as anything more than an improper
attempt to have this Court review the decisions of other courts, which this Court unquestionably
lacks the authority to do.

        Plaintiff seeks to avoid the clear pronouncements of the Federal Circuit by claiming that
he is not asking this Court to “vacate any order entered by” any other court, so Petro-Hunt does
not apply. Id. at 4. Not so. To decide Plaintiff’s case, this Court would necessarily need to
address whether district and circuit judges should have been disqualified (the challenged cases


                                                  3
show they were not). And this Court would have to review whether sanctions orders of the
Northern District and Circuit Courts are meritorious. It would be impossible to find for the
Plaintiff, for example, without holding that Judge Feinerman’s dismissal of Mohammed v.
Anderson, Case No. 18-C-8393, 2019 WL 3943669 (N.D. Ill. Aug. 21, 2019), was somehow
incorrect or unlawful. This Court lacks jurisdiction to do so. To the extent that Plaintiff was
dissatisfied with Judge Feinerman’s decision, his remedy was to appeal, not sue in this Court. Of
course, Plaintiff did appeal, and the Seventh Circuit affirmed Judge Feinerman’s decision.
Mohammed v. Anderson, 833 F. App’x 651 (7th Cir. 2020). And if Plaintiff was unhappy with
the Seventh Circuit’s decision, he could seek relief in the Supreme Court, but this Court lacks the
jurisdiction to find a circuit court’s decision unlawful or that it took Plaintiff’s property. And
Plaintiff did seek relief from the United States Supreme Court, which denied his petition for
certiorari. Mohammed v. Anderson, 141 S. Ct. 1242 (2021). As is clear by now, this Court may
not review the Supreme Court’s denial either. The same is true of the other cases Plaintiff
contends were taken from him. This Court lacks the jurisdiction to review any of the decisions
that Plaintiff complains of.

        While perhaps clear at this point, Plaintiff’s argument that Innovair does not apply
because the orders he complains of were not orders of the court or judges, “but they were private
persons when they entered orders against the Plaintiff through so-called courts set up in their
garages in their homes” is frivolous. ECF No. 9 at 4. The orders he complains of are entered on
the dockets of courts and clearly entered by judges of those courts. By claiming that they are
not, Plaintiff is necessarily calling on this Court to set aside the orders of another court, which it
cannot do.

        Finally, to the extent that Plaintiff alleges that various judges “harassed” him or
“retaliated” against him, this Court lacks jurisdiction over these tort claims. Under 28 U.S.C. §
1491(a)(1), this Court’s jurisdiction is limited to cases “not sounding in tort.” Any such claims
are clearly outside this Court’s jurisdiction.

IV.    Motion for Leave to File a Sur-Reply

         Following the completion of briefing on the Government’s Motion to Dismiss, Plaintiff
filed a Motion for Leave to File a Sur-Reply and his proposed sur-reply. ECF No. 12. “[S]ur-
replies are generally disfavored” because they often serve as nothing more than “an effort to get
the last word.” Am. Safety Council, Inc. v. United States, 122 Fed. Cl. 426, 431 (2015) (citations
omitted). Therefore, a sur-reply may only respond to “new” arguments raised for the first time in
a reply; they are not proper to respond to arguments that reply to allegations in a response or
elaborate on arguments raised in the opening motion. Id. (citations omitted).

        Here, Plaintiff does not identify or respond to any new arguments. Rather, much of his
proposed sur-reply addresses things from his Response that he argues the Government did not
respond to. For example, Plaintiff argues that “Defendant United States (hereinafter Defendant)
has not responded to the Plaintiff’s allegations regarding Defendant’s extortion of $910.00 as
described in paragraph 29 of the complaint and hence the allegations in paragraph 29 of the
complaint shall be deemed to be true.” ECF No. 12-1 at 1; see also id. (“Further, Defendant has
not responded to Plaintiff’s allegations in paragraph 30 . . . ”); (“Further, Defendant has not
responded to Plaintiff’s allegations in paragraph 31 . . .”).


                                                  4
        The next few paragraphs of Plaintiff’s proposed sur-reply simply restate the arguments
that he made in his Response. See id. (paragraphs numbered 4-6 referring to arguments made in
the Response). The remainder of the proposed sur-reply simply reasserts the arguments that
Plaintiff made in his Response. But nothing in Plaintiff’s proposed sur-reply addresses
arguments raised for the first time in the Government’s Reply. Therefore, Plaintiff’s Motion for
Leave to File a Sur-Reply is denied.

V.     Conclusion

       For the reasons stated above, the Court GRANTS the Government’s Motion to Dismiss,
ECF No. 8, DENIES the Plaintiff’s Motion for Leave to File a Sur-Reply, ECF No. 12, and
GRANTS the Plaintiff’s Motion to Proceed In Forma Pauperis, ECF No. 2. The Clerk of the
Court is directed to enter judgment accordingly.

IT IS SO ORDERED.



                                                           s/ Edward H. Meyers
                                                           Edward H. Meyers
                                                           Judge




                                                5